DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-7 have been considered and examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Phillips – US 2014/0180715 A1) in view of Kharraz Tavakol et al. (Kharraz Tavakol – US 2010/0070297 A1).

As to claim 1, Phillips discloses a method for providing comprehensive eye care, the method comprising the steps of: 
providing a first digital interface (Phillips: FIG. 1 the input interfaces 153 and the one or more client devices 150a-150c) on a user device to receive a request for online consultation from a patient ([0026], [0029], [0031], [0034]-[0037], [0039]-[0040], [0050], and FIG. 1-2 the blocks 205 and 210: In at least one embodiment, search terms associated with symptoms and problems that are associated with one professional's specialty can be paired with the professional's data stored in the professional database 105, such that when a search query for professionals who can treat the queried symptoms and problems can return the professional's data that is pairs with the queried search terms); 
retrieving records of one or more professionals from a database (FIG. 1 the professionals database 105) based on the request ([0025]-[0028], [0037]-[0040], [0042]-[0045], and FIG. 1-2: the server 101 can first rank the professional data matching the search query based on a relevancy rating associated with a number of the professional data matching the search criteria of the client's search query. For example, professional data matching 90% of the search criteria of the client's search query can appear first on the list of the professionals, whereas professional data matching 55% of the search criteria can appear towards an end of the list of professional data. After the professional data matching the client's search query is ranked based on the relevancy rating associated with the number of professional data matching the search criteria of the client's search criteria, the server 101 can then rank the list of professional data based on peer performance reviews); 
presenting the records of the one or more professionals on the first digital interface ([0025]-[0028], [0037]-[0040], [0042]-[0045], and FIG. 1-2: If the server 101 determines that at least some data from any one of the professional database 105, the search term database 110, the peer review database, and the client review database 120, and essentially data associated with a professional of a virtual professionals community, the method can proceed to either block 230 or block 235. At each of blocks 230 and 235, the server 101 can transmit data to the client electronic device 150a-c from which a search results list or a report can be displayed at the client electronic device 150a-c. The search results lists 500 (shown in FIG. 5) can display a list of professional data, retrieved from the professionals database 105, that substantially match the search criteria of the client's search query. The list of professional data can be ranked based at least in part on peer performance reviews (for example, peer performance ratings) and matching criteria of the search query (for example, the search request)); 
receiving, a selection of at least one professional from the records of the one or more eye care professionals ([0025]-[0028], [0037]-[0040], [0042]-[0045], and FIG. 1-2: At block 235, the server 101 can receive data indicative of a selection of a professional datum listed in the search results list of professionals. For example, the client device 150a-c can select, click on, highlight, or otherwise designate one or more of the professional data listed in the search results list, and a signal indicative of the selection can be transmitted to the server 101. A professional can also be selected via a consultation with a concierge. In response to a selection of one or more professional data from the search results list or report of professionals, the server 101 can transmit data to the client device 150a-c for displaying one or more professional profiles 600 including detailed information associated with the respective professional); and 
presenting, a second digital interface (FIG. 1 the one or more associated professional’s electronic devices 175a-175b), on at least one professional’s device ([0046], [0051], [0053], [0056]-[0057], [0061]-[0066], and FIG. 2-3: the server 101 can grant access to the virtual consultation (for example, a GUI illustrating a virtual doctor's office or a virtual professional's office) to each of the client electronic device 150a-c and the professional electronic device 175a-b. As discussed above, in relation to FIG. 2, the virtual consultation can be a teleconference, a videoconference, a web-based teleconference, a web-based videoconference, an electronic chat room, a video chat, or any other interface by which the client and the professional can conduct a consultation remote from one another. After the client and the professional have entered the virtual consultation, the method can proceed to block 350 to determine whether the virtual consultation has terminated), the second digital interface permits the at least one professional to communicate with the patient through videoconferencing ([0046], [0051], [0053], [0056]-[0057], [0061]-[0066], and FIG. 2-3: the server 101 can grant access to the virtual consultation (for example, a GUI illustrating a virtual doctor's office or a virtual professional's office) to each of the client electronic device 150a-c and the professional electronic device 175a-b. As discussed above, in relation to FIG. 2, the virtual consultation can be a teleconference, a videoconference, a web-based teleconference, a web-based videoconference, an electronic chat room, a video chat, or any other interface by which the client and the professional can conduct a consultation remote from one another. After the client and the professional have entered the virtual consultation, the method can proceed to block 350 to determine whether the virtual consultation has terminated).
Phillips does not explicitly disclose the one or more professionals including eye care professional.
However, it has been known in the art of virtual consultant to implement the one or more professionals including eye care professional, as suggested by Kharraz Tavakol, which discloses  the one or more professionals including eye care professional (Kharraz Tavakol: Abstract, [0139], FIG. 1 and FIG. 3: the pull down menu 65 of the "main specialty" window, includes aggregator defined categories from which the client is required to select, in order to standardize the search process for prospective patients. The exemplary specialties include dentist, primary care doctor, dermatologist, ophthalmologist, orthopedic surgeon, and ear-nose-throat specialist).
Therefore, in view of teachings by Phillips and Kharraz Tavakol, it would have been obvious to one of the ordinary kill in the art before the effective filing date of the claimed invention to implement in the virtual professionals consultations system of Phillips to include the one or more professionals including eye care professional, as suggested by Kharraz Tavakol. The motivation for this is to allow a patient access to virtual consultations from a selected eye care professional.

As to claim 7, Phillips and Kharraz Tavakol  disclose the limitations of claim 1 further comprising the method according to claim 1, wherein the first digital interface can be configured on a display of a smartphone (Phillips: [0026], [0029], [0029]-[0031], [0034]-[0037], [0039]-[0040], [0050], and FIG. 1-2 the one or more client devices 150a-150c: In FIG. 1, a client can access the virtual professionals community associated with the server 101 (for example, hosted by the server 101) via any one of the client's client electronic devices 150a-c. For example, the client's client electronic devices 150a-c can include a smartphone 150a, an electronic table 150b, and a portable computer 150c. However, the client electronic device 150a-c can be any other type of electronic device including portable communication devices, mobile communication devices, mobile computers, smartphones, computing pads, electronic pads personal computers, desktop computers, laptop computers, netbooks, servers, routers, set-top phones, or other electronic devices capable of at least accepting data, transmitting data, and executing commands). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Phillips – US 2014/0180715 A1) in view of Kharraz Tavakol et al. (Kharraz Tavakol – US 2010/0070297 A1) and further in view of Newman (Newman – US 2020/0066385 A1).

As to claim 2, Phillips and Kharraz Tavakol  disclose the limitations of claim 1 except for the claimed limitations of the method according to claim 1, wherein the method further comprises the step of: receiving, by the second digital interface, a prescription from the at least one eye care professional.
However, it has been known in the art of eyecare system to implement the method further comprises the step of: receiving, by the second digital interface, a prescription from the at least one eye care professional,  as suggested by Newman, which discloses the method further comprises the step of: receiving, by the second digital interface, a prescription from the at least one eye care professional (Newman: Abstract, [0139]-[0142], and FIG. 1 the supplier 104, the patient 108, the medical service provider 112, and the manufacturer 116: the medical service provider 112 can receive information associated with a comfort level of the prescribed optical device and make adjustments to a prescription, such as changing a lens size. The manufacturer 116 can receive information associated with a comfort level of the prescribed optical device, and aggregate this information across a set of users to analyze manufacturing techniques and procedures. The supplier 104 can receive information associated with a comfort level of the prescribed optical device, and consider recommending different optical device options for the patient 108 that could achieve the same vision correction, for example, but with a potentially higher comfort level).
Therefore, in view of teachings by Phillips, Kharraz Tavakol, and Newman it would have been obvious to one of the ordinary kill in the art before the effective filing date of the claimed invention to implement in the virtual professionals consultations system of Phillips and Kharraz Tavakol to include the method further comprises the step of: receiving, by the second digital interface, a prescription from the at least one eye care professional, as suggested by Newman. The motivation for this is to facilitate a user to access eye-care services from one or more eye-care service providers over a communication network.

As to claim 3, Phillips, Kharraz Tavakol, and Newman disclose the limitations of claim 2 further comprising the method according to claim 2, wherein the method further comprises the step of: presenting, the prescription on a third digital interface, the third digital interface downloaded on a pharmacy/optician’s device (Newman: Abstract, [0139]-[0142], and FIG. 1 the supplier 104, the patient 108, the medical service provider 112, and the manufacturer 116: the medical service provider 112 can receive information associated with a comfort level of the prescribed optical device and make adjustments to a prescription, such as changing a lens size. The manufacturer 116 can receive information associated with a comfort level of the prescribed optical device, and aggregate this information across a set of users to analyze manufacturing techniques and procedures. The supplier 104 can receive information associated with a comfort level of the prescribed optical device, and consider recommending different optical device options for the patient 108 that could achieve the same vision correction, for example, but with a potentially higher comfort level).

As to claim 4, Phillips, Kharraz Tavakol, and Newman disclose the limitations of claim 3 further comprising the method according to claim 3, wherein the method further comprises the step of: receiving, a current location of the patient (Kharraz Tavakol: [0123], [0151], and FIG. 1: the geographic location of the patient is determined from the patient's IP address and compared to the geographic location of the selected appointment/practitioner); and 
locating the pharmacy/optician’s device nearby the current location of the patient (Phillips: [0035]-[0036], and FIG. 1: the preferred geographical location and Kharraz Tavakol: [0108], [0123],  [0140]-[0142], and FIG. 1: Further, the patient is provided with options for selecting among the available appointment slots, based on a variety of factors including location, near availability of the appointment, insurance plans accepted, background of the practitioner (e.g. doctor or dentist), patient feedback, and others. Perhaps the ultimate convenience, the patient can book the appointment essentially immediately online through a web browser).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Phillips – US 2014/0180715 A1) in view of Kharraz Tavakol et al. (Kharraz Tavakol – US 2010/0070297 A1) and further in view of Nyong’o et al. (Nyong’o – US 2015/0127363 A1).

As to claim 5, Phillips and Kharraz Tavakol disclose the limitations of claim 1 except for the claimed limitations of the method according to claim 1, wherein the method further comprises the step of: receiving, through the first digital interface, photographs of a face of the patient; creating a 3D model of the face; and superimposing a 3D model of an eyeglass on the 3D model of the face.
However, it has been known in the art of video conferencing to implement the method further comprises the step of: receiving, through the first digital interface, photographs of a face of the patient; creating a 3D model of the face; and superimposing a 3D model of an eyeglass on the 3D model of the face,  as suggested by Nyong’o, which discloses the method further comprises the step of: receiving, through the first digital interface (FIG. 1 the one or more communication devices 110), photographs of a face of the patient (Nyong’o: [0009]: an application server is configured for storing an eye-care service application module One or more communication devices, each having a web-based user interface may be configured to: (i) facilitate the user to access the eye-care service application module to record and send user data to the one or more eye-care service providers, (ii) facilitate the user to receive health-reports from the one or more eye-care service providers based on the user data, and (iii) facilitate one or more child health care service providers involved in eye-care services to send/receive the health-reports to/from other child health care providers involved in eye-care services, [0029]-[0031], [0033], [0035], [0037]-[0038], and FIG. 1-3:  The custom-fit eyewear frame geometry may be generated by using the scanner for capturing a multi-dimensional scanned image of head of a user. The processing module 104b is configured to generate a uniform polygon mesh based on the scanned image. The processing module 104b also processes the polygon mesh to determine one or more landmarks on the scanned image, and align the eyewear frame geometry template with the polygon mesh. Further, based on the landmarks, the predefined measurements of the frame geometry template are altered to obtain the custom-fit eye wear frame geometry. The custom-fit eye wear frame geometry can be displayed on an output display of the user devices 110. The outputted custom-fit eye wear frame geometry can be sent or exported to 3D printing/modeling module for 3D printing and fabrication); creating a 3D model of the face (Nyong’o: [0009], [0029]-[0035], [0037]-[0038], and FIG. 1-3: 3D computer graphics, 3D scanning and 3D printing technology may be used in support of the avatar creation module 104c, to innovate and improve the main treatment of vision disorders and blindness in children which is the proper prescription and fitting of eyeglasses. In one embodiment herein, the system also uses a patient centric digital health user interface platform, along with design based manufacture of customized eyeglasses and eye wear frames); and superimposing a 3D model of an eyeglass on the 3D model of the face (Nyong’o: [0009], [0029]-[0031], [0033], [0035], and FIG. 1-3: The frame geometry is displayed on the display unit of the user devices 110 and landmarks on the scanned image is identified and marked. The outputted custom-fit eye wear frame geometry can be sent or exported to the 3D printing/modeling module for 3D printing and fabrication. Various printing technologies and materials may be used for 3D printing to provide durability, flexibility, scratch or damage resistance, quality lenses for the custom-fit eyewear frames).
Therefore, in view of teachings by Phillips, Kharraz Tavakol, and Nyong’o it would have been obvious to one of the ordinary kill in the art before the effective filing date of the claimed invention to implement in the virtual professionals consultations system of Phillips and Kharraz Tavakol to include the method further comprises the step of: receiving, through the first digital interface, photographs of a face of the patient; creating a 3D model of the face; and superimposing a 3D model of an eyeglass on the 3D model of the face, as suggested by Nyong’o. The motivation for this is to facilitate a user to access an eye-care service application module to avail eye-care services from one or more eye-care service providers over a communication network.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Phillips – US 2014/0180715 A1) in view of Kharraz Tavakol et al. (Kharraz Tavakol – US 2010/0070297 A1) and further in view of Peltz (Peltz – US 6,205,716 B1).

As to claim 6, Phillips and Kharraz Tavakol disclose the limitations of claim 1 except for the claimed limitations of the method according to claim 1, wherein the first digital interface can be configured on a display of a public kiosk.
However, it has been known in the art of video conferencing to implement the first digital interface can be configured on a display of a public kiosk,  as suggested by Peltz, which discloses the first digital interface can be configured on a display of a public kiosk (Peltz: Abstract, column 1 lines 65 – column 2 lines 15, column 2 lines 55-67, column 5 lines 62-column 6 lines 34, and FIG. 1-12: A secure, modular and movable interactive two-way telecollaborative video conferencing and imaging enclosure for conducting business or privileged medical, legal, or other confidential matters in private, being particularly equipped for remote monitoring of physiological attributes of one or more users by medical specialists and remote interaction between users and medical specialists).
Therefore, in view of teachings by Phillips, Kharraz Tavakol, and Peltz it would have been obvious to one of the ordinary kill in the art before the effective filing date of the claimed invention to implement in the virtual professionals consultations system of Phillips and Kharraz Tavakol to include the first digital interface can be configured on a display of a public kiosk, as suggested by Peltz. The motivation for this is to allow patients and medical specialists remotely interaction for privileged medical matters.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Cashman et al., US 2013/0173287 A1, discloses medical kiosk and method of use.
Goel et al., US 2006/0080144 A1, discloses system and method for providing healthcare management.
Takahashi et al., US 2006/0052684 A1, discloses medical cockpit system.
Samaquial, US 2003/0120513 A1, discloses method of facilitating access to remote health-related services, practitioners, and information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684